
	
		I
		111th CONGRESS
		1st Session
		H. R. 880
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Hastings of
			 Washington (for himself and Mrs.
			 McMorris Rodgers) introduced the following bill; which was referred
			 to the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  tax-exempt bond financing for fixed-wing emergency medical
		  aircraft.
	
	
		1.Tax-exempt bond financing for
			 fixed-wing emergency medical aircraft
			(a)In
			 generalSubsection (e) of
			 section 147 of the Internal Revenue Code of 1986 (relating to no portion of
			 bonds may be issued for skyboxes, airplanes, gambling establishments, etc.) is
			 amended by adding at the end the following new sentence: The preceding
			 sentence shall not apply to any fixed-wing aircraft equipped for, and
			 exclusively dedicated to providing, acute care emergency medical services
			 (within the meaning of 4261(g)(2)).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
